984 So. 2d 6 (2008)
STATE ex rel. Larry McGUIRE
v.
STATE of Louisiana.
No. 2008-KH-0713.
Supreme Court of Louisiana.
June 20, 2008.
In re McGuire, Larry;Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Terrebonne, 32nd Judicial District Court Div. D, No. 227-940.
Granted for the sole purpose of transferring the petition to the district court with instructions to the district judge to act on relator's application for post-conviction relief filed, according to mail receipt, on February 7, 2007. The district court is ordered to provide this Court with a copy of its judgment.